Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
28, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 28, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00876-CV
____________
 
IN RE WILLIE RAY McDONALD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 8, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this Court compel the Hon. Thomas R. Culver, III, presiding judge
of the 240th Judicial District Court of Fort Bend County to rule on an
application for a pre-trial writ of habeas corpus, in which he complained of
wrongful disclosure of privileged attorney-client communications.  Relator=s petition fails to establish he is
entitled to extraordinary relief.  See
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.CHouston [1st Dist.] 1992, orig.
proceeding). 




We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed August 28, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and Seymore.